Citation Nr: 1231575	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  05-36 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine/neck disorder.

3.  Entitlement to service connection for reactive airway disease (claimed as asthma).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to December 1998.  He later served in the Army National Guard (ARNG) from July 12, 2003 to July 26, 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.   

In December 2010, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a lumbar spine disorder, a cervical spine/neck disorder and reactive airway disease.

In the December 2010 Remand, the RO was instructed to provide the Veteran VCAA notice for his claimed disorders and schedule him for VA examinations for his reactive airway disease, lumbar and cervical spine disorders.  Additionally, medical opinions were to be obtained regarding the nature and etiology of the claimed disorders.

As directed, the Veteran was sent a VCAA notice in January 2011.  However, the Veteran was sent a letter in March 2011 stating addendum reports were requested from the Birmingham, VA medical facility based on the March 2010 VA examinations and therefore, no action by the Veteran was necessary.  See March 2011 letter.  Then, it appears that the Remand instructions and requested medical opinions were sent to examiners, but in March 2011, the exams were cancelled and it was noted that the Veteran failed to report.  See April 2011 C&P Exam Detail.  The subsequent April 2012 Supplemental Statement of the Case (SSOC) notes that the Veteran failed to report for VA examinations scheduled in March 2011.

The Board finds that the RO did not comply with the December 2010 Remand instructions.  It appears that the Veteran was informed addendum opinions were being obtained and that he was not required to attend any examinations, yet it was reported that he failed to appear for the VA examinations.  There does not appear to be any additional evidence located in Virtual VA.  The Board finds a Remand is necessary to afford the Veteran the VA examinations that were ordered in the December 2010 Remand.

Furthermore, the RO was instructed to contact the National Personnel Records Center (NPRC), and any other appropriate sources to verify the Veteran's service dates, including all periods of active duty, active duty for training (ADT), and inactive duty for training (IDT).  There are no records indicating that the RO completed this directive.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the National Personnel Records Center (NPRC), and any other appropriate sources to verify the Veteran's service dates, including all periods of active duty, active duty for training (ADT), and inactive duty for training (IDT).

2.  The RO should arrange appropriate VA examination to determine the nature, extent, and onset his reactive airway disease and/or asthma.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  Complete diagnoses should be provided.

a.  The examiner should provide an opinion addressing whether the Veteran's reactive airway disease and/or asthma clearly and unmistakably existed prior to his period of active service beginning August 1989, and if so, whether it was aggravated, (i.e., made permanently worse), during his period of active duty from August 1989 to December 1998 beyond its natural progression). 

b.  If the examiner finds that the Veteran's reactive airway disease and/or asthma did not preexist active service, then the examiner should provide an opinion addressing whether the disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to active service.  

4.  Schedule the Veteran for an appropriate examination or examinations to determine the nature and etiology of his claimed neck/cervical spine disability and low back/lumbosacral spine disability.

With regard to each diagnosed disorder of the cervical spine and lumbosacral spine, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or higher) that the current disorder(s) is/are related to:

(a) a disease or injury incurred in or aggravated by a period of ADT; or

(b) an injury incurred in or aggravated by a period of IDT (the Board parenthetically notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2002) as the basis for establishing service-connection related to periods of IDT); or

(c) a disease or injury incurred in or aggravated by active duty service.

The examiner is asked to address the lay statements of record regarding the injuries the Veteran sustained to the neck and low back during his reserve service. 

Additionally, the examiner is expressly asked to discuss the injuries reported during periods of ADT and IDT, especially: (1) the June 2000 motor vehicle accident, in which the Veteran suffered a "neck injury" during a period of IDT.  See June 13, 2000, Line of Duty Report, and (2) the Line of Duty Determination dated in November 2004 showing that "radiculopathy S1 probable disc protrusion" was incurred in the line of duty on July 19, 2003, during a period of ADT.  

All opinions are to be accompanied by a clear rationale consistent with the evidence of record.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

5.  Thereafter, readjudicate the claims for service connection.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


